DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-14 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/07/2019, 12/17/2020, and 09/02/2021 were considered by the examiner.

Claim Objections
Claims 2, 4, 7, 8, 13, and 14 is objected to because of the following informalities:  The above claims recite “wherein it”, additionally, claim 4 recites “on its” and claim 22 recites “on it”.  For clarity, the claim should recite what it is and not just recite “it”, as it is broad enough to encompass numerus things.  Appropriate correction is required.
Drawings
The drawings were received on 11/07/2019.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 23 recites “A use of…” and claim 24 recites “The use according to…”.  The claimed invention is not patent eligible subject matter because it does not clearly claim a process of manufacture (method) or a product of manufacture.
Note: claims 23 and 24 are being treated as product of manufacturing claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 23 and 24 are rejected are unclear in what is being set forth.  Claim 23 recites “A use of…” and claim 24 recites “The use according to…”.  The claim language is unclear as to if a process of manufacture (method) or a product of manufacture is being set forth.  The claims have been rejected as best understood.
Note: claims 23 and 24 are being treated as product of manufacturing claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 15, 19, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2008/041224 (hereinafter, WO-224).



    PNG
    media_image1.png
    8
    4
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    8
    4
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    8
    4
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    8
    4
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    791
    673
    media_image2.png
    Greyscale


Re Clm 1: WO-224 discloses a fixing ring (14, see Figs. 1-7 and above), which can be screwed onto a hose in such a way that its outside is freely accessible and an inside is in contact with the hose (14 is made to or is capable of being screwed onto a hose in such a way that its outside is freely accessible and an inside is in contact with the hose), wherein the inside comprises a cylindrically shaped internal thread (at 22) and the fixing ring comprises a holder (1002 which includes 1002’) with an inner diameter (at 1002’) smaller than the inner diameter of the internal thread (see above).  
Re Clm 2: WO-224 discloses wherein it is in one piece (see above). 



    PNG
    media_image3.png
    691
    696
    media_image3.png
    Greyscale


Re Clm 4: WO-224 discloses wherein it comprises a drive profile (at 3001) on its outside (see above).  
Re Clm 5: WO-224 discloses wherein the drive profile comprises two parallel stop surfaces (at 4001) for an open-ended spanner (two parallel stop surfaces are made to or are capable of receiving an open-ended spanner).  

Re Clm 7: WO-224 discloses wherein it is manufactured from a plastic (see [022]).  
Re Clm 8: WO-224 discloses wherein it comprises a conically tapering end (the end containing 6001 and 1002), which serves as a holder (the conically tapering end is made to or is capable of serving as a holder).  
Re Clm 9: WO-224 discloses wherein a circumferential elevation (at 6999) is arranged in the conically tapering end (see above).  
Re Clm 10: WO-224 discloses wherein the elevation (at 6999) comprises a ramp (formed from 7000 and 7000’) on one side in extension direction of the hose (see above, the ramp on one side is made to or is capable of being in an extension direction of the hose).
Re Clm 11: WO-224 discloses wherein the ramp falls away radially outwards in direction of the thread (see above).  
Re Clm 12: WO-224 discloses wherein the ramp rises radially inwards in direction of the thread (see above).  
Re Clm 15: WO-224 discloses an arrangement comprising a hose and a the fixing ring according to claim 1, wherein the outside of the hose is produced from a softer material (page 4, lns. 5 and 6) than the internal thread ([022]) of the fixing ring, wherein the hose comprises a threadless surface (see above) and wherein the fixing 
Re Clm 19: WO-224 discloses a connector (32) is arranged in the hose.
Re Clm 20: WO-224 discloses the connector comprises at least one circumferential ramp (at 6001 or 1002).
Re Clm 23: WO-224 discloses a use of a screw with an at least partially conical internal thread (2001) as a fixing ring (14) for fastening a hose (the screw with an at least partially conical internal thread as a fixing ring is made to or is capable of fastening a hose on to a connector)) on a connector (32).  

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Inoue et al. (US 2014/0353965), (hereinafter, Inoue).

Re Clm 23: Inoue discloses a use of a screw (5) with an at least partially conical internal thread (7) as a fixing ring for fastening a hose (the screw with an at least partially conical internal thread as a fixing ring is made to or is capable of fastening a hose on to a connector) on a connector (2).  
Re Clm 24: Inoue discloses wherein the internal thread is made to or is capable of cutting into the hose during the fastening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2014/0353965), (hereinafter, Inoue) in view of WO 2008/041224 (hereinafter, WO-224).

Re Clm 1: Inoue discloses a fixing ring (5 of 10, and see Figs. 7-11), which can be screwed onto a hose in such a way that its outside is freely accessible and an inside is in contact with the hose (the fixing ring is made to or is capable of being screwed onto a hose in such a way that its outside is freely accessible and an inside is in contact with the hose), wherein the inside comprises a cylindrically (cylindrically being defined as relating to the form or properties of a cylinder) shaped internal thread (7 has a shape that is related to the form or properties of a cylinder).
Inoue fails to disclose the fixing ring comprises a holder with an inner diameter smaller than the inner diameter of the internal thread.
However, WO-224 has is a tubular member retaining means and a means which is inserted into the tubular member retaining means, similar to Inoue.  WO-224 illustrates a holder with an inner diameter smaller than an inner diameter of an internal thread.  
Accordingly, WO-224 teaches a holder (1002 which includes 1002’, see Figs. 1-7 and above) with an inner diameter (at 1002’) smaller than an inner diameter of an internal thread (see above).  The structural configuration of WO-224 could provide a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Inoue, to have included the fixing ring comprises a holder with an inner diameter  smaller than the inner diameter of the internal thread, as taught by WO-224, for the purpose of providing a means to apply pressure to an external portion of a hose to aid in restraining the hose, alternatively, to provide a structural element which would have yielded the same predictable result of forming a leak free joint.
Re Clm 2: Inoue as modified by WO-224 above, discloses the limitations wherein it (5) is in one piece (see Figs. 7-11).  
Re Clm 3: Inoue as modified by WO-224 above, discloses the limitations wherein the internal thread (7) is shaped in a partially conical manner (see Figs. 7-11).


    PNG
    media_image4.png
    652
    507
    media_image4.png
    Greyscale


Re Clm 4: Inoue as modified by WO-224 above, discloses wherein it comprises a drive profile (3001) on its outside (see Fig. 7 and above).  
Re Clm 5: Inoue as modified by WO-224 above, discloses wherein the drive profile comprises two parallel stop surfaces (at 4001) for an open-ended spanner (two 
Re Clm 6: Inoue as modified by WO-224 above, discloses wherein the drive profile comprises wings (5001) for screwing-on by hand (the wings are made to or are capable of being screwing-on by hand).  
Re Clm 7: Inoue as modified by WO-224 above, discloses wherein it is manufactured from a plastic (see [0038]).  
Re Clm 8: Inoue as modified by WO-224 above, discloses a conically tapering end (the end containing 1002), which serves as a holder (the conically tapering end is made to or is capable of serving as a holder).
Re Clm 9: Inoue as modified by WO-224 above, discloses wherein a circumferential elevation (at 6999) is arranged in the conically tapering end (see above).
Re Clm 10: Inoue as modified by WO-224 above, discloses wherein the elevation (at 6999) comprises a ramp (formed from 7000 and 7000’) on one side in extension direction of the hose (see above, the ramp on one side is made to or is capable of being in an extension direction of the hose).
Re Clm 11: Inoue as modified by WO-224 above, discloses wherein the ramp falls away radially outwards in direction of the thread (see above).
Re Clm 12: Inoue as modified by WO-224 above, discloses wherein the ramp rises radially inwards in direction of the thread (see above).
Re Clm 13: Inoue as modified by WO-224 above, discloses wherein it comprises at least one elastic hook (22, (see Figs. 7-11, and [0038]).  
set of marks on a piece of equipment used for measuring something; accordingly the 11s are the marks on 4 and 4 is part of 2 and the scale can be used for measuring relative position).  
	Re Clm 15: Re Clm 13: Inoue as modified by WO-224 above, discloses, discloses an arrangement consisting of comprising a hose (P and see [0012, 0038, 0044, 0057] and claim 1) and a the fixing ring (see claim 1) according to claim 1, wherein the outside of the hose is produced from a softer material than the internal thread of the fixing ring ([0038]), wherein the hose comprises a threadless surface (prior to assembly or outside the joint) and wherein the fixing ring is screwed onto the hose ([0059]).
Re Clm 16: Re Clm 13: Inoue as modified by WO-224 above, discloses that the hose (P) is a made out of a material ([0038] indicates that the pipe is made out of a resin but is silent as to the specific type of resin).
Inoue as modified by WO-224 above fails to disclose PVC material.
PVC materials are readily available, abrasion resistance, lightweight, have good mechanical strength and toughness.  PVC materials can be used for the purpose of reducing weight, increasing the strength to weight ratio of a structure, improving abrasion resistance and increasing the toughness of the structure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Inoue as modified by WO-224, to have employed PVC material in a PVC hose, for the purpose of providing a means of reducing weight, In re Leshin, 125 USPQ 416.
Re Clm 17: Inoue as modified by WO-224 above, discloses wherein the thread is cut at least partially into the hose (see Figs. 7-11, and [0038]).
The recitation “cut” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 18: Inoue as modified by WO-224 above, discloses wherein the thread, at least in sections, is not cut into the hose, but only pressed against the hose (see Fig. 10, during assembly).  
Re Clm 19: Inoue as modified by WO-224 above, discloses wherein a connector (2) is arranged in the hose (via 4).  
Re Clm 20: Inoue as modified by WO-224 above, discloses wherein the connector (2) comprises at least one circumferential ramp (at the outer end or 4).  
Re Clm 21: Inoue as modified by WO-224 above, discloses wherein the connector (2) and the fixing ring (5) cooperate in a snap-in manner (2 and 5 are made to or are capable of cooperate in a snap-in manner at Z).  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 22: Inoue as modified by WO-224 above, discloses wherein a pointer (the end of 5 at 22) and a scale (scale being defined as a set of marks on a piece of equipment used for measuring something; accordingly the 11s are the marks on 4 and 4 is part of 2 and the scale can be used for measuring relative position) are arranged on it (10) in such a manner that when the fixing ring (5) is pushed onto the connector (2) the pointer is moved relative to the scale (when the fixing ring is pushed onto the connector the pointer is made to or is capable of moving relative to the scale). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features attachment features and alignment features (scales)) which are similar to the applicant’s claimed invention; US-3290067, US-20050104374, US-20140103641, US-4964305, and US-6279242.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
12/31/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679